SHEVIN, Judge.
The Gevases seek a writ of certiorari. We grant the petition as the order denying the motion to compel respondent’s deposition and discovery of documents departs from the essential requirements of law from which there is no adequate remedy on appeal. Medero v. Florida Power & Light Co., 658 So.2d 566 (Fla. 3d DCA 1995); Beekie v. Morgan, 751 So.2d 694 (Fla. 5th DCA 2000).
In this case, despite the court’s statement that it would readdress the discovery matters if the case was not tried as scheduled, and Fernandez’s counsel’s representation that the requested discovery would be provided expeditiously, the court refused to consider the motion to compel discovery, believing discovery had been foreclosed at a prior hearing. Because the discovery sought was material to the central issue in the case, Lifemark Hosp. of Fla., Inc. v. Hernandez, 748 So.2d 378 (Fla. 3d DCA 2000), certiorari is granted and the order under review is quashed.
On remand, the court is directed to compel compliance with the discovery requests as outlined in the petition and to allow a reasonable time for discovery prior to trial.
Certiorari granted; order quashed; and remanded with directions.